Title: From George Washington to Jonathan Trumbull, Sr., 8 February 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Cambridge Feby 8th 1776

I last night received intelligence of the arrival of some powder in your Colony by the Sloop Macarone, and the report is that she brought Arms too—As my last letters from Philadelphia do not promise me hopes of an immediate supply of those necessaries, and as the exigency of this Army, at this particular crisis, calls for much more than what we have, I must beg the favor of you to interest yourself that they may be sent to

this Camp as expeditiously as possible—If they belong to the Colony I will take them on the Continent’s Account, and pay for them, or replace the powder if that shall be thought more advisable, as soon as I have an opportunity of doing it, which I hope will not be long—If to private Gentlemen, I shall be much obliged by your friendly exertions that I may have it—I should not have made this application, did not the present state of matters call for all that can be collected, and have not the least doubt of your best endeavours for its being complied with. I am Sir with much esteem & regard Your most obedt humle Servant

Go. Washington

